Citation Nr: 0633954	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  06-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement of the cost of private treatment at the Baptist 
Regional Health Center on May 15, 2005.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  

In the September 2005 determination, the VAMC denied payment 
or reimbursement of the cost of private treatment at the 
Baptist Regional Health Center on May 15, 2005.  The veteran 
perfected an appeal of that denial.

The appeal is REMANDED via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action on his part is required.


REMAND

In an August 2006 VA Form 9, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  The 
veteran has not been scheduled for that hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing with a Veterans 
Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).

